Citation Nr: 0629834	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  00-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bladder cancer, on a 
direct basis, or based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned claim.  
The case was remanded in April 2001, June 2004, and January 
2006 for further development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bladder cancer on a 
direct basis or as due to herbicide exposure in Vietnam.

In the Board's April 2001 remand, the RO was directed to 
schedule the veteran for an examination to help determine 
whether there was a relationship between the veteran's 
bladder cancer and active military service, including 
exposure to herbicides, or whether it was due to some other 
cause.  In its review of the examination report, the Board 
found that the opinion was confined to exposure to 
herbicides, and specifically to Agent Orange.  The examiner 
did not address whether anything else associated with the 
veteran's service was linked to bladder cancer, as required 
by the remand.

In the June 2004 remand, the Board asked that the issue of 
service connection on a direct basis be addressed.  The 
examiner who performed the veteran's March 2002 examination 
was asked to give an opinion as to whether it was at least as 
likely as not that the veteran's bladder cancer was related 
to his active military service.  He again directed his answer 
to Agent Orange exposure, and not whether it occurred on any 
other direct basis during active service.  The Board found 
his opinion to be equivocal, directly contradictory to his 
initial opinion provided in the March 2002 VA examination 
report, and not supported by a rationale.

In its January 2006 remand, the Board requested that the 
veteran be scheduled for another examination with a different 
physician to ascertain the nature and etiology of the 
veteran's bladder cancer.  The examiner was to opine whether 
it was at least as likely as not that the veteran had bladder 
cancer related to his active military service on a direct 
basis and/or as a result of exposure to herbicides.

In February 2006, the veteran was afforded another 
examination with a different physician, but once again the 
examiner expressed an opinion only as to the relationship 
between the veteran's bladder cancer and exposure to 
herbicides.  The issue of any direct relationship between the 
veteran's bladder cancer and his service generally was once 
more not addressed in the examiner's opinion.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary due to VA's failure to comply with the 
Board's remand directives.  The Court further held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  
Thus, this case must be remanded once again in order to 
obtain a VA medical opinion as to whether it is just as 
likely as not that the veteran's bladder cancer is related to 
his service in any way, whether through herbicide exposure or 
in any way besides through herbicide exposure.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The claims file should be returned to 
VA examiner who conducted the February 
2006 VA examination of the veteran, to 
allow him to review the records and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's bladder cancer was caused by 
his active military service, was 
incurred during his active military 
service, or is in any way related to 
active military service.  The physician 
must specifically opine as to whether 
it is at least as likely as not that 
bladder cancer was related to the 
veteran's service in any way at all, 
whether through any exposure to 
herbicides, or in any way besides 
through exposure to herbicides.

3.	If the examiner is no longer available, 
the veteran should be scheduled for 
another examination with a different 
physician to ascertain the nature and 
etiology of the veteran's bladder 
cancer, whereby the claims folder is 
reviewed prior to examination.  All 
tests and studies needed to make this 
determination should be ordered.  Based 
on examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that 
bladder cancer was caused by, incurred 
during, or is in any way related to 
active military service, including, but 
not limited to, through any exposure to 
herbicides.

4.	The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with 
an appropriate Supplemental Statement 
of the Case, which sets forth the 
applicable legal criteria pertinent to 
this appeal, and he should be given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



